Citation Nr: 0822707	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right ankle 
disability, manifested by swelling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1981 to May 2003.

This appeal has been before the Board of Veterans' Appeals 
(Board) twice previously, in June 2005 and in May 2007, when 
it was remanded for additional evidentiary and procedural 
development.  Such development having been accomplished, the 
case is once again before the Board for appellate resolution.

The veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Veterans Law 
Judge in January 2005.


FINDING OF FACT

No current, chronic disease process causing swelling in the 
veteran's right ankle has been identified and no link to 
service has been medically identified.


CONCLUSION OF LAW

Service connection for a right ankle disability manifested by 
swelling is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has experienced periodic 
swelling in his right lower leg ever since he underwent right 
knee surgery in February 2002, and that service connection is 
warranted, as this disorder had its inception during service, 
and he believes it was caused by the knee surgery.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the veteran was informed of these elements in 
a November 2003 letter.  Although this notice was provided 
after the initial decision on his claims, the Board finds 
that no harm has accrued to the veteran, as he has availed 
himself of ample opportunity to submit evidence and argument 
since the notice and his claims have subsequently been 
readjudicated.  

The veteran was informed of the law governing the assignment 
of disability ratings and effective dates in an October 2007 
letter.  The RO provided the veteran with the regulatory 
provisions governing service connection, as well as the 
substance of the regulation pertaining to the VA's duties to 
notify and assist in a Statement of the Case dated in October 
2003.  Accordingly, the Board considers VA's notice 
requirements to have been met, and any error in its notice to 
be non-prejudicial.   

VA medical records, service medical records and VA medical 
examinations have been obtained in support of the veteran's 
claims.  The veteran has submitted written statements in 
support of his claims and has presented sworn testimony in 
support of his claims during a hearing held before the 
undersigned Veterans Law Judge in January 2005.  Therefore, 
the Board considers that VA's duty to assist requirements 
have been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The veteran's complaints about his right ankle revolve around 
unexplained swelling of the ankle.  His service medical 
records contain a report of at least one episode of right 
ankle swelling.  In his October 2003 notice of disagreement, 
he indicated that his right ankle and leg "swells from 
surgery."  Again in his December 2003 substantive appeal, he 
stated that he had had swelling in his right lower leg ever 
since knee surgery in February 2002.  His January 2005 
hearing testimony also reflects his complaints of right ankle 
and leg swelling.  

Review of the VA treatment records contained in the claims 
file, which reflect treatment provided between December 2003 
and March 2007, does not reveal any complaints or medical 
findings involving right ankle or leg swelling.

In order to identify the etiology of the right ankle 
swelling, and indeed, to ascertain whether the veteran has a 
chronic disability involving right ankle swelling, versus 
acute, unrelated episodes of swelling, the Board requested a 
medical opinion in this matter.  In conjunction with a 
clinical examination, such an opinion was obtained in 
November 2007.  

During the November 2007 examination, the veteran again 
related the history of knee surgery in 2002 followed by 
swelling in his right lower leg and ankle.  He stated that 
the swelling recurs about twice a month, lasts for a day or 
so, but goes away before he has a chance to see a doctor 
about it.  Upon clinical examination, there was no swelling 
or pitting edema at that time.  Range of right ankle motion 
was normal, with no swelling or tenderness upon motion.  
Pedal pulses were palpable, with no significant varicose 
veins noted.  Muscle power was measured as 4+/5.  Decreased 
pinprick sensation was noted in the lateral upper right leg.  
The examiner also noted the veteran's history of right knee 
surgery and related degenerative changes in the right knee 
and a previous valgus osteotomy.  Following the review of the 
veteran's medical records and the clinical examination, the 
examiner concluded that the etiology of the veteran's right 
leg swelling is uncertain, and that any medical link to 
service would be purely speculative.

Based upon the evidence of record, the Board can only 
conclude that service connection for a disability of the 
right ankle manifested by swelling is not warranted.  A 
threshold requirement for the grant of service connection for 
any disability is that a chronic, permanent, disability 
claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  
The United States Court of Veterans Appeals has interpreted 
the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this case, no chronic disability or disease is shown to 
cause the veteran's left ankle swelling.  Despite medical 
evaluation and testing, no particular cause of the swelling 
has been identified.  The Board wishes to emphasize that we 
find his statements as to the date of onset and the symptoms 
involved with his swelling to be entirely credible.  As a 
layperson, he is competent to report the symptoms as he 
experiences them.  However, as a layperson untrained in 
medicine, he cannot provide evidence constituting a medical 
conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In this case, the physician who examined the 
veteran was unable to medically link the symptoms he 
experienced in service following the knee surgery to any 
particular cause or to any current disability.  As this 
question is of a purely medical nature, the Board must defer 
to the medical judgment of the physician who rendered the 
opinion.

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for a right ankle 
disability manifested by swelling, and the appeal is denied.


ORDER

Service connection for a right ankle disability manifested by 
swelling is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


